DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “standing unit” as set forth in Claims 5 and 6 must be shown/labeld or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The “standing unit” is only mentioned in the “SUMMARY OF THE INVENTION”. The “standing unit” is not mentioned or nor is a number assigned to it in the “DETAILED
DESCRIPTION OF THE PREFERRED EMBODIMENT”. See objection to drawings above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu Chen (U.S. Patent No. 6,920,742), hereinafter “Chen ‘742”.
With respect to Claim 1, Chen ‘742, Figures 1-8, teaches a portable film packing apparatus 10comprising: 
an u-shape main body 20 including a holding-and-drawing rod at the middle portion 2` of the main body 20 and a combining rod unit having a first combining rod 32,34 formed at a one end the holding-and-drawing rod and a second combining rod 37,38 formed at the other end of the holding-and-drawing rod; 
a first reel holding unit 31a rotatably formed at a middle of the first combining rod 32,34; 
a second reel holding unit 31b formed at a middle of the second combining rod 37,38 and faced with the first reel holding unit 31a; and 
a roller unit 40,70 formed at an end of the combining rod unit, 
wherein the roller unit 40,70 having a first roller unit 40 having a first roller having its opposite ends respectively fixed with a pair of a first roller unit gears 50,60 and a second roller unit 70 having a second roller having its opposite ends respectively fixed with a pair of a second roller unit gears 50,60, 
wherein the first roller unit 40 and the second roller unit 70 are provided with the pair of the first roller unit gears 42,72 (top or bottom) and the pair of the second roller unit gears 42,72 (top or bottom) to mesh with each other,	
wherein an angle less than an acute cute is formed between the combining rod unit and the roller unit (See Figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘742 as applied to Claim 1 above.
Chen ‘742, Column 5, lines 6-11, teaches the film dispensed at various angles but does not specify the specific range of degrees which the rollers can achieve.
  	However, it would have been an obvious matter of design choice, as determined through routine experimentation and optimization, to dimension the angle of the rollers of Chen as specified in Claim 2, line 2 because one of ordinary skill would have been expected to have routinely experimented to determine the optimum dimensions for a particular use.
	It would have been obvious to one of ordinary skill in the art further been obvious to allow a range of angles since such would allow the film to be dispensed quickly and smoothly.  See Column 5, lines 7-9.
	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘742 as applied to Claim 1 above, and further in view of Battista (WO 99/01347).
	With respect to Claim 3, Chen ‘742 is advanced above.
	Chen ‘742 teaches all the elements of the packing apparatus except for a diameter of the second roller is longer than a diameter of the first roller thereby the first roller unit and the second roller unit are driven to rotate for stretching a film tightly.  
	However, Battista, Figures 1-2, teaches a diameter of the second roller 2 is longer than a diameter of the first roller 3 thereby the first roller unit and the second roller unit are driven to rotate for stretching a film tightly. 
	It would have been obvious to one of ordinary skill in the art to provide Chen with different diameter length rollers, as taught by Battista, for the purpose of prestretching the film before it is dispensed. 
	Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘742 as applied to Claim 1 above, and further in view of Yu Chen (U.S. Patent No. 10,167,101), hereinafter “Chen ‘101”.
	With respect to Claims 4 and 5, Chen ‘742 teaches all the elements of the packing apparatus except for a standing unit configured to stand the portable packing apparatus, wherein the stand unit attached to the first combining rod; and wherein the standing unit further includes a portion of the first combining rod.
	However, Chen ‘101, Figures 5-17, teaches a standing unit 25 configured to stand the portable packing apparatus, wherein the stand unit 25 attached to the first combining rod 12; and wherein the standing unit 25 further includes a portion of the first combining rod 12.
	It would have been obvious to one of ordinary skill in the art to provide Chen ‘742 with a standing unit, as taught by Chen ‘101, for the purpose of standing the packing apparatus on a horizontal surface when not in use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654